Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
Response to Amendment/Arguments
Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues “Similar to Robertson, Burns is silent as to any sort of redaction of client information from each bid submission, where the client information includes a client type, a scope of work to be performed, a fee type, a work phase breakdown, and a billing worksheet”.  Examiner respectfully disagrees with Applicant’s argument.  Burns teaches the equivalent limitation in paragraph 0070 the User selects the PM 1902 it inhibits sending of the Dashboard Summary to MANAGEMENT 1904 and only the PM will receive the Dashboard Summary 1905.  If the User selects PM & Mgmt, then both will receive the Dashboard Summary 1905 & 1906.  The User will select the RETURN TO PREVIEW button 1907 to load the data into the template/project. The type of data redacting is non-functional descriptive material that does not further limit the features of the system (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983).
Applicant argues “Burns does not describe any sort of method to automatically populate form letters based on a standardized format of information and a standardized format of bid submissions”.  Burns teaches the equivalent in paragraphs 0140-0141, “Selecting the PRE-QUAL feature 4305 allows 
[0141] Selecting the STATS 4306 option allows the User to view projects that the contractor has been invited to bid, is currently bidding, and projects that he has bid.  The User can also warehouse information related to the contractor by selecting the edit icon.
	Applicant argues “Burns is silent as to any method of automatically generating an email message containing bid results and a recommendation for an award of the project in response to publication of the standardized format of the updated information about the project conditions and the standardized format of the bid submissions”.  Burn teaches the equivalent limitation in paragraph 0140 “The User then INVITES CANDIDATES 4305B and the candidates are notified via email.  The candidates register, login to the system and complete the Pre-qual questions.  When the qualification information is returned to the User the system ranks the bidders according to their scores.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson; Dave et al. (US 20130046647 A1) hereinafter Robertson, Burns et al. (US 20090030835 A1) hereinafter Burns in view of  Seal; William et al. (US 7117162 B1) hereinafter Seal.
Claims 12, 17, and 21
	The following limitations are disclosed by Robertson:
		A method for bid management, the method comprising:
storing information in a standardized format about a project in a plurality of network- based non-transitory storage devices having a collection of project records stored thereon; (See fig. 13 which shows a list of projects stored in a standardized format. See [0160] which describes how the records are stored on a plurality of devices.)
providing remote access to users over a network so one or more of the users can access updated information about project conditions in the collection of the project records in real-time through a graphical user interface (GUI), (See fig. 13 which shows a GUI users would see because 
wherein a professional provides the updated information about the project conditions in a non-standardized format dependent on a hardware platform and a software platform used by the one or more of the users; (See fig. 11, which shows how project information is added by a manager in a non-standardized format. This shows that it is done on a software platform. Further see [0158].)
providing remote access to the professional over the network so that bid submissions may be entered for the project using the GUI; (See fig. 22 which shows the remote access given to a bidder using a GUI and that the system makes it possible for bids to be placed using the GUI.)
converting, by a content server, the non-standardized format of the updated information about the project conditions to a standardized format and the non-standardized format of the bid submissions into a standardized format; (See fig. 13, which shows the standardized format for the project that was entered in a non-standardized way in at least fig. 11. Then see fig. 22-27 which shows bid information being entered in a non-standardized format and fig. 28 which shows this information being condensed into a standardized format.)
storing the standardized format of the updated information about the project conditions and the standardized format of the bid submissions in the collection of project records; (See fig. 13, which shows standardized stored projects being displayed to a user. Furthermore, fig. 
automatically generating a bid tabulation worksheet and automatically populating form letters based on the standardized format of the updated information about the project conditions and the standardized format of the bid submissions; (See fig. 28 which broadly discloses a "bid tabulation worksheet" as it displays information in a table and allows for more work to be performed to finish the page. Furthermore, fig. 28 also includes "form letters" in the form of legal information that the bidder must agree to based on the information required for bid submissions.)
Robertson discloses a bid processing system that provides remote access to many users and standardizes the information obtained from different bidders. Robertson, however, does not disclose the following limitations while Burns does teach the following limitations:
	redacting client information from each of the bid submissions, wherein the client information comprises a client type: a scope of work to be performed, a fee type, a work phase breakdown, and a billing worksheet (The system then prompts the User to select the portal members that are authorized to view the 
initial bid results, 0068-0069);
	automatically generating a bid tabulation worksheet and automatically populating form letters based on the standardized format of the updated information about the project conditions and the standardized format of the bid submissions (0053, 0068-0069, 0087, 0108, 0140, 0154);
automatically generating an email message containing bid results and a recommendation for an award of the project by the content server whenever the standardized format of the updated information about the project conditions and the standardized format of the bid submissions has published; (dashboard emailed displays results, 0053, 0108)
and automatically transmitting the email message to all of the users over the network in real time, so that each user has immediate access to up-to-date project bidding information. (dashboard emailed displayed results, 0053, 0108).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Robertson to include the teachings of Burns.  The rationale to combine the teachings would be for auctioning bids on available construction projects with a variety of participants. 

Seal teaches that a recommendation for an award of the project can be made by the system to the project manager and that a message to all users about the project manager’s decision may be transmitted to all users, (Col. 9 lines 50-65). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the bid processing system of Robertson the ability for the system to recommend a particular bidder as in Seal because the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same functions as they would separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to make this combination because it further assists the project manager in making the decision on which bidder to award the project to.

	Claims 14 and 22
		The following limitations are further disclosed by Robertson:
The method of claim 1, wherein each of the bid submissions comprises an object selected from the group consisting of: a bid form, a bid bond, a consent of surety, a notice of classification, a non-collusion affidavit, and a certificate of insurance. (See fig. 20 and 21 which show that bid submissions may at least include a bid bond.)
	Claim 18
		The following limitations are further disclosed by Robertson:
The computer system of claim 17, further comprising: a bidder ratings report screen viewable via the GUI. (See [0104] which describes how ratings would be available to project managers to view. Thus, this information would be provided by the GUI of the bid management system.)
	Claim 19
		The following limitations are further disclosed by Robertson:
The computer system of claim 18, wherein the bidder ratings report screen contains a rating score for the one or more users. (See [0104] which describes how bidders can be rated based on their performance in past projects.)
	Claim 20
		The following limitations are further disclosed by Robertson:
The computer system of claim 19, wherein the rating score includes algorithmic assessment of one or more factors for the project, and wherein the one or more factors are selected from the group consisting of: a competitiveness of the bid submissions received for the project, a completion rate associated with each of the one or more users for the project, and a quantity of subcontractors used for the project. (See [0104] which describes how the ratings could be based at least on speed of work. This necessarily constitutes "a completion rate…".)

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698